 



Exhibit 10.1

Execution Copy

AMENDED AND RESTATED EXECUTIVE AGREEMENT

          THIS AMENDED AND RESTATED EXECUTIVE AGREEMENT (this “Agreement”) is
made as of March 23, 2005 (the “Effective Date”), by and among Ziff Davis
Holdings Inc., a Delaware corporation (the “Company”), Ziff Davis Publishing
Inc., a Delaware corporation and a wholly owned indirect subsidiary of the
Company (“Publishing”), and Robert F. Callahan (“Executive”). The Company,
Publishing and Executive are sometimes collectively referred to herein as
“Parties” and individually as “Party”. Certain definitions are set forth in
Section 12 of this Agreement.

          Executive desires to be employed by Publishing, and Publishing desires
to employ Executive and to be assured of its right to have the benefit of
Executive’s services on the terms and conditions hereinafter set forth.

          The Parties desire to enter into this Agreement to (i) set forth the
terms and conditions of Executive’s employment with Publishing; and (ii) set
forth the obligation of Executive to refrain from competing with the Company and
its Affiliates under certain circumstances as provided herein.

          To accomplish the foregoing, the parties desire to, except as set
forth in Section 14(c) of this Agreement, amend and restate that certain Amended
and Restated Executive Agreement among the Parties dated April 30, 2002 (the
“Prior Agreement”) in its entirety effective as of the Effective Date.

          NOW, THEREFORE, the Parties hereto agree as follows:

     1. Representations and Warranties by the Company. In connection with the
execution and delivery of this Agreement, the Company represents and warrants to
Executive as of the date hereof that the execution, delivery and performance of
this Agreement have been duly and validly authorized by the Company’s board of
directors. This Agreement constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms.

     2. Representations and Warranties by Executive. In connection with the
execution and delivery of this Agreement, Executive represents and warrants to
the Company that:

     (a) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and shall not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject, including without limitation the confidentiality agreement referred
to in clause (b) following.

     (b) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any person or entity
other than the Company or Publishing, except that Executive is party to a
confidentiality agreement with ABC, Inc., the

-1-



--------------------------------------------------------------------------------



 



performance of which by Executive shall not conflict with, violate or cause a
breach of this Agreement or any obligation or duty of Executive to any of the
Company and its Affiliates.

     (c) Executive has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.

     3. Further Acknowledgment. Executive acknowledges and agrees that no
provision contained herein or in any other agreement or document or any issuance
of options or other benefits to Executive (either prior to the date hereof or
after the date hereof) shall entitle Executive to remain in the employment of
Publishing or any of its Affiliates.

     4. Employment. Publishing shall employ Executive, and Executive hereby
agrees to continue employment with Publishing, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 7 hereof (the “Employment Period”).

     5. Position and Duties.

     (a) During the Employment Period, Executive shall serve as the Chairman and
Chief Executive Officer of Publishing and shall have the normal duties,
responsibilities and authority implied by such positions. Executive shall hold
similar positions with the Company and Ziff Davis Media Inc. (“Media”) as well
as any entity controlled by the Company which the Board determines to be a key
affiliate, and Executive shall have the right to serve in the same position with
respect to all other Affiliates controlled by the Company except to the extent
(i) Executive votes as a director or otherwise approves the election of another
person to any such position, or (ii) applicable law precludes Executive from
holding such position in a foreign entity, provided that Executive shall not be
entitled to any additional compensation for serving in such positions. So long
as Executive remains employed in each of such positions with Publishing, the
Company, Media and each of such key Affiliates, Executive shall be deemed to be
“Employed by the Company” for purposes hereof, and if Executive ceases for any
reason to be employed in any of such positions with any of such entities,
Executive will be deemed to be no longer “Employed by the Company”, and his
“Company Employment” shall be deemed to have ceased or terminated. For the
avoidance of doubt, Executive will be deemed to have resigned from “Company
Employment” if Executive resigns from any of such positions with Publishing, the
Company, Media or any of such key Affiliates.

     (b) Executive shall report directly to the Board of the Company and shall
devote his best efforts and substantially all of his business time and attention
(except for vacation periods contemplated hereby, periods of illness or other
incapacity, reasonable time spent with respect to civic and charitable
activities, service on the boards of directors of other companies as approved by
the Board of the Company and time devoted to matters for WS or portfolio
companies thereof, provided that none of such activities shall interfere with
Executive’s duties to Publishing, and other permitted absences, if any, for
which senior executive employees of Publishing are generally eligible from time
to time under Publishing’s policies) to the business and affairs of Publishing
and its Affiliates. Executive shall perform Executive’s duties and
responsibilities to the best of Executive’s abilities in a diligent,
trustworthy, businesslike and efficient manner.

-2-



--------------------------------------------------------------------------------



 



     6. Base Salary; Benefits and Bonuses.

     (a) During the Employment Period, Executive’s base salary shall be
$1,000,000 per annum, subject to an annual cost of living increase at the
beginning of each calendar year beginning January 1, 2005 at a rate equal to the
increase in the Consumer Price Index — All Urban Consumers for the New York area
during the prior year (but subject to a minimum annual increase of 2%), or such
higher rate as the Board of the Company may designate from time to time (the
“Base Salary”), which salary shall be payable by Publishing in regular
installments in accordance with Publishing’s general payroll practices and shall
be subject to customary withholding.

     (b) In addition to the Base Salary, during the Employment Period Executive
shall be eligible to receive an annual bonus (the “Bonus”) as follows: (i) with
regard to each of calendar years 2005, 2006 and 2007, Executive shall have the
opportunity to earn an annual target Bonus of up to $1,000,000, so long as
Executive remains Employed by the Company through December 31 of the applicable
calendar year and based upon the achievement of performance targets for the
applicable calendar year agreed upon by Executive and the Board of the Company,
which targets will include both quantitative and qualitative objectives; and
(ii) Executive shall be entitled to an additional Bonus of $1,000,000 so long as
Executive remains Employed by the Company through December 31, 2007 and the
Company generates consolidated EBITDA for the twelve month period ended
December 31, 2007 of at least $100,000,000. Any such Bonus, if determined by the
Board of the Company in good faith to be payable, shall be payable within
90 days following the end of each calendar year during the Employment Period,
consistent with Publishing’s policies.

     (c) During the Employment Period, (i) Executive shall be entitled to
participate in all of Publishing’s employee benefit plans and programs for which
senior executive employees of Publishing are generally eligible, which shall
include, but shall not be limited to, health insurance, dental insurance, life
insurance, short-term and long-term disability insurance and participation in
Publishing’s 401(k) plan, (ii) Executive shall be eligible for four (4) weeks of
paid vacation in accordance with the policies of Publishing, and
(iii) Publishing shall reimburse Executive for the reasonable, current portion
of premiums paid by Executive for up to $2 million of term life insurance for
Executive. Executive’s right to participate in any employee benefit plans or
programs of Publishing shall be subject to Publishing’s right to amend, modify
or terminate any such plan or program in accordance with its terms and
applicable law and subject in each case to any applicable waiting periods or
other restrictions contained in such benefit plans or programs. The short-term
disability insurance coverage referred to in clause (i) foregoing will be
effective at commencement of employment, and the family medical insurance
coverage referred to in clause (i) foregoing provided in respect of a mentally
or physically incapacitated child will not by its terms end on account of the
aging of the child (subject to the conditions described in the letter dated
September 21, 2001 from UnitedHealthcare to the Benefits Director, Ziff Davis
Media, a copy of which has been previously given to Executive). In addition,
Publishing will use its reasonable best efforts to obtain for Executive during
the Employment Period long-term disability coverage of $40,000 per month,
provided that Executive will pay all premium for such coverage to the extent in
excess of the amount of premium otherwise payable by Publishing for long-term
disability coverage pursuant to clause (i) foregoing.

-3-



--------------------------------------------------------------------------------



 



     (d) Publishing shall reimburse Executive for all reasonable business
expenses incurred by Executive in the course of performing Executive’s duties
under this Agreement which are consistent with Publishing’s policies in effect
from time to time for senior executive employees of Publishing with respect to
travel, entertainment and other business expenses, subject to Publishing’s
requirements with respect to reporting and documentation of such expenses. In
addition, Publishing will provide Executive an annual allowance of $100,000,
paid in monthly installments, to be used in Executive’s discretion on a
nonaccountable basis for reimbursement of expenses incurred by Executive such as
the cost of an automobile, driver, club dues and other such costs on an
as-needed basis, other than expenses eligible for reimbursement under
Publishing’s existing policies. Unless otherwise approved by the Board of the
Company, all payments under this allowance will be treated as compensation for
purposes of applicable tax laws and consequently will be subject to withholding.
Publishing will pay the reasonable fees of legal counsel incurred by Executive
in connection with the negotiation of this Agreement and the documents referred
to herein.

     7. Term; Termination; Severance.

     (a) The Employment Period commenced as of the Effective Date and shall
terminate on December 31, 2007; provided that (i) the Employment Period shall
terminate prior to such date upon Executive’s death or Incapacity; (ii) the
Employment Period may be terminated by Publishing at any time prior to such date
with Cause or without Cause; and (iii) the Employment Period may be terminated
by Executive at any time for Good Reason or other than for Good Reason.

     (b) Upon any Termination, Executive shall be entitled to receive
Executive’s Base Salary earned through the Termination Date, prorated on a daily
basis together with all accrued but unpaid vacation time earned by Executive
during the calendar year in which such Termination occurs and any Bonus in
respect of a prior, completed calendar year which is then due and owing and has
not been paid. Except as set forth in Section 7(d), Executive shall not be
entitled to receive Executive’s Base Salary or any bonuses or other benefits
from Publishing for any period after the Termination Date.

     (c) In the event Executive’s employment is terminated by Publishing with
Cause, upon a resignation by Executive from Company Employment other than for
Good Reason, or upon Executive’s death or Incapacity, or upon any Termination on
or after December 31, 2007, Publishing shall have no obligation to make any
severance or other similar payment to or on behalf of Executive.

     (d) In the event that Executive’s employment is terminated by Publishing
without Cause or upon a resignation by Executive from Company Employment for
Good Reason (in either case prior to December 31, 2007), following such
Termination and upon execution and delivery by Executive within 30 days after
the Termination Date of a general release in favor of the Company and its
Affiliates, in form and substance satisfactory to Publishing, Publishing shall
pay Executive his annual Base Salary (as in effect on the Termination Date) and
provide Executive health insurance benefits through the Severance Termination
Date, and pay to Executive, in the manner described in this paragraph, a bonus
payment calculated in accordance with the next two following sentences (the
“Termination Bonus Amount”). Such bonus payment

-4-



--------------------------------------------------------------------------------



 



would be 50% of the amount of bonus, if any, paid by Publishing to Executive as
required by this Agreement in respect of the immediately prior calendar year or
paid pursuant to the Prior Agreement in respect of the immediately prior
calendar year. In addition, if Executive’s employment by Publishing is
terminated during calendar year 2007 by Publishing without Cause, by Executive
with Good Reason or on account of Executive’s death or Incapacity during such
calendar year, and the Company generates consolidated EBITDA for the twelve
month period ended December 31, 2007 of at least $100,000,000, the Termination
Bonus Amount shall also include a $1,000,000 payment, which payment shall be
deemed in lieu of the amount to which Executive would have been entitled
pursuant to Section 6(b)(ii) above had he remained Employed by the Company
through December 31, 2007. Each severance payment hereunder shall be payable in
accordance with Publishing’s normal payroll procedures and cycles and shall be
subject to withholding of applicable taxes and governmental charges in
accordance with federal and state law. Such severance payments shall not be
subject to reduction for any income earned by Executive from other sources after
Termination (and, consequently, Executive shall have no duty to mitigate
Publishing’s severance obligations). For purposes hereof, “Severance Termination
Date” means the earlier of the date which is one year and six months after the
Termination Date or, so long as a Sale of the Company has not occurred prior to
the Termination Date, December 31, 2007; provided that in no event will the
Severance Termination Date be earlier than the first anniversary of the
Termination Date. The Termination Bonus Amount shall be payable in equal monthly
increments over the period from the date of determination thereof through the
Severance Termination Date, and shall be paid contemporaneously with payment of
Base Salary during such period. After payment of the severance amounts described
in this Section 7(d), Publishing shall have no obligation to make any further
severance or other payment or provide any other benefit to or on behalf of
Executive. Notwithstanding the foregoing, in the event that Executive shall
breach any of Executive’s obligations under any of Sections 8, 9 and 10 of this
Agreement (except any breach which Executive carries the burden of proving is
solely of a technical nature, is immaterial and was inadvertent), then, in
addition to any other rights that Publishing or the Company may have under this
Agreement or otherwise, Publishing shall be relieved from and shall have no
further obligation to pay Executive any amounts to which Executive would
otherwise be entitled pursuant to this Section 7.

     8. Confidential Information. Executive acknowledges that by reason of
Executive’s duties to and association with Publishing and its Affiliates,
Executive has had access to and will have access to and will become informed of
Confidential Information (as defined in Section 12 below) which is a competitive
asset of Publishing and/or its Affiliates. Executive agrees to keep in strict
confidence and not, directly or indirectly, make known, disclose, furnish, make
available or use, any Confidential Information, except for use in Executive’s
regular authorized duties on behalf of Publishing and its Affiliates. Executive
acknowledges that all documents and other property including or reflecting
Confidential Information furnished to Executive by Publishing or any of its
Affiliates or otherwise acquired or developed by Publishing or any of its
Affiliates or Executive or known by Executive shall at all times be the property
of Publishing and its Affiliates. Executive shall take all necessary and
appropriate steps to safeguard Confidential Information and protect it against
disclosure, misappropriation, misuse, loss and theft. Executive shall deliver to
Publishing at the termination of the Employment Period, or at any other time
Publishing may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential

-5-



--------------------------------------------------------------------------------



 



Information, Work Product (as defined in Section 12 below) or the business of
Publishing or any of its Affiliates which Executive may then possess or have
under Executive’s control.

     9. Inventions and Patents.

     (a) Executive acknowledges that all Work Product is the exclusive property
of Publishing. Executive hereby assigns all right, title and interest in and to
all Work Product to Publishing. Any copyrightable works that fall within the
Work Product will be deemed “works made for hire” under Section 201(b) of the
1976 Copyright Act, and Publishing shall own all of the rights comprised in the
copyright therein; provided, however, that to the extent such works may not, by
operation of law, constitute “works made for hire,” Executive hereby assigns to
Publishing all right, title and interest therein.

     (b) Executive shall promptly and fully disclose all Work Product to
Publishing and shall cooperate and perform all actions reasonably requested by
Publishing (whether during or after the Employment Period) to establish, confirm
and protect Publishing’s right, title and interest in such Work Product. Without
limiting the generality of the foregoing, Executive agrees to assist Publishing,
at Publishing’s expense, to secure Publishing’s rights in the Work Product in
any and all countries, including the execution of all applications and all other
instruments and documents which Publishing shall deem necessary in order to
apply for and obtain rights in such Work Product and in order to assign and
convey to Publishing the sole and exclusive right, title and interest in and to
such Work Product. If Publishing is unable because of Executive’s mental or
physical incapacity or for any other reason (including Executive’s refusal to do
so after request therefor is made by Publishing) to secure Executive’s signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Work Product belonging to or
assigned to Publishing pursuant to Section 9(a) above, then Executive hereby
irrevocably designates and appoints Publishing and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact to act for and in
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this paragraph in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to Publishing.

     10. Non-Compete, Non-Solicitation.

     (a) In further consideration of the compensation to be paid to Executive
hereunder and other incentive compensation that may be granted to Executive,
Executive acknowledges that in the course of Executive’s employment with
Publishing and its Affiliates, Executive has become familiar with, and will
during the Employment Period become familiar with, Publishing’s and its
Affiliates’ (and their predecessors’) trade secrets, business plans and business
strategies and with other Confidential Information concerning Publishing and its
Affiliates and that Executive’s services have been and shall be of special,
unique and extraordinary value to Publishing and its Affiliates. Therefore,
Executive agrees that, during the Employment Period and for one (1) year
thereafter (such period, the “Noncompete Period”), Executive shall not directly
or indirectly own any interest in, manage, control, participate in (whether as
an officer,

-6-



--------------------------------------------------------------------------------



 



director, employee, partner, agent, representative or otherwise), consult with,
render services for, or in any other manner engage in, any of the businesses
(i) of International Data Group, Inc., CMP Media, Inc. (a subsidiary of United
News & Media PLC) or CNET Networks, Inc. (the “Restricted Persons”), (ii) of any
successor, assignee, partner, joint venture or collaboration partner,
subsidiary, division or Affiliate of any of the Restricted Persons, or (iii) in
which any of the Restricted Persons owns an interest or participates, which any
of the Restricted Persons manages or controls (whether as an officer, director,
employee, partner, agent, representative or otherwise), or with which any of the
Restricted Persons consults or to which any of the Restricted Persons otherwise
provides management or financial support. Nothing herein shall prohibit
Executive from being an owner, indirectly through a mutual fund or other similar
pooled investment vehicle, of a passive investment in the stock of a corporation
which is publicly traded, so long as Executive has no other participation in the
business of any such corporation.

     (b) During the Employment Period and for one (1) year thereafter, Executive
shall not directly or indirectly through another Person (i) induce or attempt to
induce any employee of Publishing or any Affiliate to leave the employ of
Publishing or such Affiliate, or in any way interfere with the relationship
between Publishing or any Affiliate and any employee thereof, (ii) hire any
person who was an employee of Publishing or any Affiliate at any time during the
one year period prior to the termination of the Employment Period, (iii) call
on, solicit or service any customer, supplier, licensee, licensor, franchisee or
other business relation of Publishing or any Affiliate in order to induce or
attempt to induce such Person to cease or reduce doing business with Publishing
or such Affiliate, or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and Publishing or any
Affiliate, including, without limitation, making any negative statements or
communications about Publishing or its Affiliates, or (iv) directly or
indirectly acquire or attempt to acquire any business in the United States of
America to which Publishing or any of its Affiliates has made an acquisition
proposal prior to the Termination Date relating to the possible acquisition of
such business (an “Acquisition Target”) by Publishing or any of its Affiliates,
or take any action to induce or attempt to induce any Acquisition Target to
consummate any acquisition, investment or other similar transaction with any
Person other than Publishing or any of its Affiliates.

     11. Enforcement. If, at the time of enforcement of any of Sections 8, 9 and
10 of this Agreement, a court shall hold that the duration, scope, or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed and directed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Because Executive’s services are unique and because Executive
has access to Confidential Information and Work Product, the parties hereto
agree that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, Publishing or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security). In addition, in the event of an alleged breach or
violation by Executive of Section 10, the period set forth in such Section shall
be tolled until such breach or violation has been duly cured. Executive agrees
that

-7-



--------------------------------------------------------------------------------



 



the restrictions contained in Section 10 are reasonable and that Executive has
received consideration in exchange therefor.

     12. Definitions.

          “Affiliate” of a Person means any other person, entity or investment
fund controlling, controlled by or under common control with the Person and, in
the case of a Person which is a partnership, any partner of the Person.

          “Board” means the board of directors of the specified Person.

          “Cause” means (i) the commission by Executive of a felony or a crime
involving moral turpitude, (ii) the commission of any other act or omission by
Executive constituting fraud against the Company or any of its Subsidiaries, or
the violation of the duty of loyalty to the Company and/or its Subsidiaries
under applicable law, (iii) substantial failure by Executive to act as
reasonably directed by the Board of the Company which failure, if curable, is
not cured within 15 days after notice thereof to Executive, (iv) willful or
reckless misconduct or, if curable, gross negligence by Executive which is not
cured within 15 days after written notice thereof to Executive, with respect to
the Company or any of its Subsidiaries, or (v) any other material breach by
Executive of this Agreement or Company policy established by the Board of the
Company, which breach, if curable, is not cured within 15 days after written
notice thereof to Executive.

          “Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that is or was disclosed to, or
developed or learned by, Executive in connection with Executive’s relationship
with the Company or any of its Affiliates prior to the date hereof or during the
Employment Period and that relates to the business, products, services,
financing, research or development of the Company or any of its Affiliates or
their respective suppliers, distributors or customers. Confidential Information
includes, but is not limited to, the following: (i) internal business
information (including information relating to strategic and staffing plans and
practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures, accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, any of the Company’s or any of its
Affiliates’ suppliers, distributors and customers and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable); and
(v) Acquisition Targets and potential acquisition candidates. Confidential
Information shall not include information that Executive can demonstrate: (a) is
or becomes publicly known through no wrongful act or breach of obligation of
confidentiality; (b) was rightfully received by Executive from a third party
(other than ZD, Inc. or any of its successors or Affiliates) without a breach of
any obligation of confidentiality by such third party; (c) was known to
Executive prior to his employment with Publishing and its Affiliates, or (d) is
required to be disclosed pursuant to any applicable law or court order;
provided, however, that Executive provides Publishing with prior written notice
of the requirement for disclosure that details the

-8-



--------------------------------------------------------------------------------



 



Confidential Information to be disclosed and cooperates with Publishing to
preserve the confidentiality of such information to the extent possible.

          “EBITDA” for any year means the consolidated net income of the Company
and its Subsidiaries for such year plus, to the extent deducted in determining
such net income, interest expense, provisions for taxes, depreciation and
amortization, calculated before extraordinary gains and losses, treating as an
expense all bonuses contemplated hereby (other than the bonus payable pursuant
to Section 6(b)(ii) above) or under similar arrangements (whether paid in cash
or otherwise payable) with other employees of the Company and its Subsidiaries
and without reduction for any charge in respect of any option issued to
Executive pursuant to the Existing Agreement, and calculated in accordance with
generally accepted accounting principles and determined from the Company’s
audited annual financial statements for such year.

          “Effective Date” has the meaning given to such term in the preamble
hereto.

          “Existing Agreement” has the meaning given to such term in Section
14(d) hereof.

          “Good Reason” means the occurrence, without Executive’s consent, of
any of the following: (a) unless corrected within 15 days after written notice
by Executive to the Board of the Company of objection thereto, the assignment to
Executive of any significant duties materially inconsistent with Executive’s
status as Chairman and Chief Executive Officer of the Company (and its
controlled Affiliates other than foreign entities where prohibited by applicable
law and except to the extent Executive has voted as a director or otherwise
approved the election of another person to any such position) or a diminution of
Executive’s title(s), or a substantial adverse alteration in the nature or
status of Executive’s responsibilities; (b) a reduction in Executive’s annual
Base Salary as contemplated hereby, except for across-the-board salary
reductions similarly affecting all senior executives of Publishing if approved
by majority vote of the Board of the Company including the affirmative vote of
Executive in his capacity as a member of the Board of the Company; or (c) the
Board of the Company requires Executive to relocate from the New York
metropolitan area.

          “Incapacity” means the disability of Executive caused by any physical
or mental injury, illness or incapacity as a result of which Executive is unable
to effectively perform the essential functions of Executive’s duties as
determined by the Board of the Company in good faith, for a period of 90
consecutive days or a period of 120 days during any 180-day period.

          “Independent Third Party” means any Person who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the Company’
Common Stock on a fully diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendent (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner and/or such other Persons.

          “Investor Rights Agreement” means that certain Investor Rights
Agreement, dated as of April 5, 2000, by and among the Company and the Company’s
stockholders, as such agreement has been and may be amended from time to time in
accordance with its terms.

-9-



--------------------------------------------------------------------------------



 



          “Investors” has the meaning given such term in the Investor Rights
Agreement.

          “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.

          “Plan” means the Amended and Restated 2002 Ziff Davis Holdings Inc.
Stock Option Plan.

          “Prior Agreement” has the meaning given such term in the recitals
hereto.

          “Sale of the Company” means the sale of the Company to an Independent
Third Party or group of Independent Third Parties pursuant to which such party
or parties acquire (i) ownership or voting rights to capital stock of the
Company possessing the voting power to elect a majority of the Board of the
Company (whether by merger, consolidation or sale or transfer of the Company’s
capital stock) or (ii) all or substantially all of the assets of the Company
determined on a consolidated basis.

          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of the Company shall be given effect only at such times that the
Company has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

          “Termination” means such time as of which Executive ceases to be
Employed by the Company, for any reason, whether on account of termination by
Publishing, resignation by Executive, Executive’s death or Incapacity or
otherwise.

          “Termination Date” means the date on which Termination occurs.

          “Work Product” means all inventions, innovations, improvements,
developments, methods, processes, designs, analyses, drawings, reports and all
similar or related information (whether or not patentable or reduced to practice
or comprising Confidential Information) and any copyrightable work, trade mark,
trade secret or other intellectual property rights (whether or not comprising
Confidential Information) and any other form of Confidential Information, any of
which relate to Publishing’s or any of its Affiliates’ actual or anticipated
business, research and

-10-



--------------------------------------------------------------------------------



 



development or existing or future products or services and which were or are
conceived, reduced to practice, contributed to, developed, made or acquired by
Executive (whether alone or jointly with others) while employed (both before and
after the date hereof) by Publishing (or its successors or assigns) and its
Affiliates.

          “WS” has the meaning given such term in the Investor Rights Agreement.

          “WS Fund III” means, collectively, Willis Stein & Partners III, L.P.,
Willis Stein & Partners Dutch III-A, L.P., Willis Stein & Partners Dutch III-B,
L.P. and Willis Stein & Partners III-C, L.P.

     13. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipients at the address indicated below:

     
If to Executive:
  Robert F. Callahan
1 Apawamis Road
Rye, NY 10580
 
   
If to the Company:
  Ziff Davis Holdings, Inc.
28 E. 28th Street
New York, NY 10016
Attention: Chief Executive Officer
 
   
with a copy to:
  Ziff Davis Holdings, Inc.
28 E. 28th Street
New York, NY 10016
Attention: General Counsel
 
   
and
  Willis, Stein & Partners Management III, L.L.C.
One North Wacker, Suite 4800
Chicago, IL 60606
Attn:     Avy H. Stein
              Daniel H. Blumenthal
 
   
and
  Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attn:     John A. Weissenbach
              Richard J. Campbell
 
   
If to WS or WS Fund III:
  Willis, Stein & Partners Management III, L.L.C.
One North Wacker, Suite 4800
Chicago, IL 60606
Attn:     Avy H. Stein
              Daniel H. Blumenthal

-11-



--------------------------------------------------------------------------------



 



     
with a copy to
  Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attn:     John A. Weissenbach
              Richard J. Campbell

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given five days after
deposit in the U.S. mail, if mailed, or otherwise when so delivered or sent
otherwise.

     14. General Provisions.

     (a) Existing Options. Certain options were granted to Executive pursuant to
the Agreement, dated June 30, 2003 (the “Existing Agreement”) and pursuant to
the Plan. The Company and Executive agree that notwithstanding any provision of
the Existing Agreement or of the Plan to the contrary, (i) Section 7(b)(i),
7(c), 7(d), 7(e) and 7(f) of the Plan and all of Section 8 of the Plan shall not
be applicable to the Existing Agreement or the options granted thereunder,
(ii) the options granted under the Existing Agreement shall be exercisable only
until a Sale of the Company (and the date of such Sale of the Company shall, for
all purposes of the Existing Agreement and Plan, be the “Expiration Date” of
Executive’s options), (iii) the Company agrees that all options issued to
Executive prior to the date of this Agreement have fully vested and are no
longer subject to any right of repurchase by the Company or the Investors for
any reason or circumstances whatsoever (including in the event that Executive’s
employment with the Company is terminated for Cause), and (iv) Section 2(c),
Section 7 and the final sentence of Section 2(b) of the Existing Agreement are
eliminated. Furthermore, for purposes of Executive’s options, the Company and
Executive agree that (i) the second sentence of Section 5 of the Existing
Agreement shall be amended and restated as follows: “Inconsistencies between
this Agreement, the Executive Agreement and the Plan shall be resolved first in
accordance with the terms of the Executive Agreement, second in accordance with
the terms of this Agreement and third in accordance with the terms of the Plan”,
(ii) the definition of “Executive Agreement” in the Existing Agreement shall be
amended and restated as follows: “‘Executive Agreement’ means that certain
Amended and Restated Executive Agreement, dated March 23, 2005, by and among
Optionee, Ziff Davis Holdings Inc. and Ziff Davis Publishing Inc.”, and
(iii) the following language in the first sentence of Section 7(g) of the Plan
shall be deemed deleted: “ and has been afforded an opportunity to ask questions
of management of the Company regarding” .

     (b) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

-12-



--------------------------------------------------------------------------------



 



     (c) Prior Agreement. This Agreement supersedes the Prior Agreement in all
respects. As of the Effective Date, the Prior Agreement will be deemed
cancelled, null and void and of no further effect.

     (d) Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

     (e) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company, Publishing the Investors and their respective successors
and assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

     (f) Governing Law. The corporate law of the State of Delaware will govern
all issues concerning the relative rights of the Company and its stockholders.
All other issues concerning this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.

     (g) Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

     (h) Survival. The provisions set forth in Sections 8 through 14 shall
survive and continue in full force and effect in accordance with their terms
notwithstanding any termination of the Employment Period.

     (i) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company, Publishing,
Executive and WS Fund III.

     (j) Third-Party Beneficiaries. The parties hereto acknowledge and agree
that the Investors are third party beneficiaries of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Investors and
their respective successors and assigns, subject to amendment or waiver as
provided in subparagraph (i) foregoing.

* * * *

-13-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Executive
Agreement on the date first written above.

              ZIFF DAVIS HOLDINGS, INC.
 
       

  By:    

       

  Its:    

       
 
       
 
            ZIFF DAVIS PUBLISHING, INC.
 
       

  By:    

       

  Its:    

       
 
       
 
            EXECUTIVE:
 
       

                  Robert F. Callahan

 



--------------------------------------------------------------------------------



 



Consent to Amendment and Restatement of Prior Agreement

WS Fund III hereby consents to the amendment and restatement of that Executive
Agreement by and between Ziff Davis Holdings Inc., Ziff Davis Publishing Inc.
and Robert F. Callahan dated April 30, 2002, as such agreement was amended prior
to the date hereof. This signature is solely for the purpose of consenting to
such amendment and restatement (including the waiver of repurchase rights
reflected in Section 14(c) of such amendment and restatement) and shall not have
any other significance or effect.

              WILLIS STEIN & PARTNERS III, L.P.     WILLIS STEIN & PARTNERS
DUTCH III-A, L.P.     WILLIS STEIN & PARTNERS DUTCH III-B, L.P.     WILLIS STEIN
& PARTNERS III-C, L.P.
 
       

  By:   Willis Stein & Partners Management III, L.P.

  Its:   General Partner
 
       

  By:   Willis Stein & Partners Management III, L.L.C.

  Its:   General Partner
 
       

  By:    

       

  Its:   Member

 